Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE CLAIMS 
Claims 1 and 3-18 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter comes from the Office Action mailed on 04/27/2022, i.e.:
Regarding claim 1, the closest prior art of record Skiba (WO 2014/178945), Zeng et al. (WO 2016/179245) and Takahata (US 7,498,802) fail to teach, suggest or render obvious a measurement of the dielectric constant of the detection area of the wound filler and the change of the dielectric constant  based on the compression of the conductive element. 
Regarding claim 13, the closest prior art of record Skiba (WO 2014/178945), Zeng et al. (WO 2016/179245) and Takahata (US 7,498,802) fail to teach, suggest or render obvious a step of “to make a measurement based on the density of the conductive element in the detection area”.
Regarding claim 16, the closest prior art of record Skiba (WO 2014/178945), Zeng et al. (WO 2016/179245) and Takahata (US 7,498,802) fail to teach, suggest or render obvious a method, wherein “a density of the conductive element increases within the detection area of the wound filler upon compression of the wound filler”.
Skiba (WO 2014/178945) discloses most of claimed limitations except for the sensor of the specific structure.
Zeng et al. (WO 2016/179245) remedies this deficiency by teaching a sensor of the claimed structure.
Skiba in view of Zeng are silent about the measuring based on the resonant frequency. Takahata (US 7,498,802) remedies this deficiency.
However, none of cited prior art suggest or render obvious “a measurement of the dielectric constant of the detection area of the wound filler”, “a measurement based on the density of the conductive element” and “a density of the conductive element increases within the detection area of the wound filler upon compression of the wound filler”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781